Title: From George Washington to William Livingston, 8 October 1777
From: Washington, George
To: Livingston, William

 

Sir,
Head Quarters October 8th 1777

I yesterday received certain intelligence that the enemy had proceeded up Hudson’s River from New-York and landed a body of men at Verplanks point a few miles below Peeks-Kill. This movement fully explains those appearances which lately induced General Dickinson to apprehend a second incursion into the Jerseys; and gives reason to beleive that, instead of that, the enemy meditate a serious blow against our posts in the Highlands. This circumstance is somewhat alarming, as the situation of our affairs in this way has obliged us to draw off so large a part of our force from Peeks-Kill, that what now remains there may perhaps prove inadequate to the defence of it. Should any disaster happen, it is easy to foresee the most unhappy consequences—the loss of the Highland passes would be likely to involve the reduction of the forts—this would open the navigation of the river, and enable the enemy with facility to throw their force into Albany, get into the rear of General Gates and either oblige him to retreat, or put him between two fires. The success of the present attempt upon Peeks-Kill may, in its consequences, intirely change the face of our Northern affairs, and throw them into a very disagreeable and unfavorable train.
I am confident no arguments need be used to dispose you to contribute every effort in your power to obviate an evil of so great magnitude; and as I do not conceive there can now be any danger of your militia being wanted at home for the internal security of your state, I am persuaded you will readily consent to my request, that as large a part of them as can be prevailed upon to go, may immediately march with all expedition to the aid of General Putnam.
At this distance, unacquainted with what may have taken place, I cannot give any particular directions to regulate their march; they must govern themselves by circumstances, and act according to the intelligence and orders they may receive from General Putnam. In order to this, if you should think it proper to send a body agreeable to my request, it would be adviseable, that the officer under whose command they go, should without delay advise General Putnam of his intended approach and desire his instructions how to proceed. In the mean time his rout must be directed towards the Clove and thence towards New windsor.
I shall be happy if your views and mine concur in this matter, and that you may be able to afford any material succour to a post, the fate of which is of such essential importance to the prosperity of our Northern concerns, as in a great measure to threaten their ruin if it should be lost, and the disappointment of all those flattering prospects, which

our late successes in that quarter have afforded us. I have the honor to be with much respect Sir Yr most Obedt serv.
